UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, OLE
US
Case No. LOCROGPER AR: Se Hera Se CALIFORNIA
OREO
Plaintiff,
VS.
JUDGMENT OF DISMISSAL
JOSE C. GOMEZ,
Defendant.

 

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, without prejudice; or

the Court has dismissed the case for unnecessary delay; or

O OF U

the Court has granted the motion of the Government for dismissal, without prejudice; or

Ex]

the Court has granted the motion of the defendant to Dismiss the Informaion
a jury has been waived, and the Court has found the defendant not guilty; or

the jury has returned its verdict, finding the defendant not guilty;

KM O

of the offense(s) as charged in the Information:

8 USC 1326(a),(b) Attempted Reentry of Removed Alien (Felony)

 

 

  

Dated: 6/24/2019

 

. ANTHONY J. BATTAGLIA [iudge!
United States District Judge

 
